Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/454,350 filed on March 26, 2021.
Specification
3.	The title of the invention has been amended as “Chip Package Structure Including Ring-Like Structure and Method for Forming the Same”

Reasons for Indicating Allowable Subject Matter
4.	Claims 1-15, 21-25 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a method for forming a chip package structure, comprising:
....
wherein the first ring-like structure is electrically insulated from the interconnect structure, the first conductive bump, and the substrate; in combination with the rest of claim limitations as claimed and defined by the applicant.




....
wherein the first ring-like structure is electrically insulated from the second substrate; in combination with the rest of claim limitations as claimed and defined by the applicant.

Claim 21: the prior art of record alone or in combination neither teaches nor makes obvious a method for forming a chip package structure:
....
wherein the first ring- like structure is electrically insulated from the interconnect structure, the first conductive bump, and the substrate; in combination with the rest of claim limitations as claimed and defined by the applicant.

6.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a method for forming a chip package structure in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1, 11 and 21 are allowable. Since the independent claims 1, 11 and 21 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 2-10 of the independent claim 1, and the dependent claims 12-15 of 
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1, 11 and 21 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 1, 11 and 21 are deemed patentable over the prior art.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819